RICHARD BUEHLER v. LILACH BUEHLER
                   (AC 38740)
                     Alvord, Prescott and Mullins, Js.

                                  Syllabus

The defendant, whose marriage to the plaintiff previously had been dis-
   solved, appealed to this court from the postjudgment order of the trial
   court denying in part her motion to hold the plaintiff in contempt. The
   trial court reasoned that the defendant failed to prove by clear and
   convincing evidence that the plaintiff had wilfully and intentionally vio-
   lated a clear and unambiguous order regarding payment for their minor
   children’s extracurricular activities. On appeal, the defendant claimed
   that the trial court, in denying in part the contempt motion, improperly
   determined that the extracurricular expenses were unreasonable under
   the facts and circumstances of the case because there had been no
   meaningful discussion between the parties prior to the incurrence of
   those costs. Held that the record was inadequate for review of the
   defendant’s claim that the trial court improperly determined that the
   extracurricular expenses were unreasonable; this court was provided
   with transcripts for only three of the four days of the hearing on the
   contempt motion, the issue of what expenses were reasonable under
   the circumstances involved an issue of fact, the trial court’s decision
   provided no further explanation of what facts and circumstances the
   court relied on in reaching its conclusion, and, in light of the missing
   transcript, this court did not know the full extent of what may have
   been discussed by the parties regarding those expenses and would not
   speculate as to the substance of the defendant’s testimony concerning
   the issue, which was included in the omitted transcript.
            Argued April 19—officially released August 8, 2017

                            Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Stamford-Norwalk, where the matter was trans-
ferred to the Regional Family Trial Docket at
Middletown, and tried to the court, Gordon, J.; judg-
ment dissolving the marriage and granting certain other
relief; thereafter, the court granted the defendant’s
motion for contempt and entered certain postjudgment
orders, and the plaintiff appealed to this court, which
reversed in part the trial court’s judgment and remanded
the case for further proceedings; on remand, the court,
Shay, J., entered certain orders in accordance with the
parties’ stipulation; subsequently, the court, Colin, J.,
granted in part the defendant’s motion for contempt,
and the defendant appealed to this court. Affirmed.
  Lilach Buehler, self-represented, the appellant
(defendant).
  Jon T. Kukucka, with whom, on the brief, were
Campbell D. Barrett and Johanna S. Katz, for the appel-
lee (plaintiff).
                           Opinion

   PER CURIAM. The defendant, Lilach Buehler,
appeals from the postjudgment order of the trial court
denying in part her motion for contempt against the
plaintiff, Richard Buehler, after concluding that she had
failed to prove by clear and convincing evidence that
the plaintiff had wilfully and intentionally violated a
clear and unambiguous order regarding payment for
their children’s extracurricular activities. On appeal, the
defendant claims that the court improperly determined
that the extracurricular expenses were unreasonable
because there had been no meaningful discussion
between the parties prior to the incurrence of those
costs.1 We conclude that the record is inadequate for
our review, and, accordingly, we decline to review this
claim and affirm the judgment of the trial court.
  The record contains the following relevant facts and
procedural history. The court, Gordon, J., dissolved the
parties’ ten year marriage on June 4, 2008. At the time
of the dissolution, the parties had three minor children,
aged nine, six, and two. Following a contested trial, the
court rendered its judgment orally and entered orders
with respect to custody, visitation, child support, ali-
mony, and the division of real and personal property.
The order at issue in this appeal provides in relevant
part as follows: ‘‘The parties shall share equally in the
cost of all extracurricular summer camp and lessons
for the children, which are not to be unreasonably
incurred. . . .’’
   The parties have filed several postjudgment motions
in the years following the dissolution of their marriage,
including motions for contempt and motions for modifi-
cation. On October 7, 2014, the defendant filed the
motion for contempt that is the subject of the present
appeal. In her motion for contempt, the defendant
alleged, inter alia, that the plaintiff wilfully and deliber-
ately failed to pay his one-half share of the children’s
extracurricular expenses. The defendant requested that
the court find the plaintiff in contempt, that the court
order him to immediately pay $7135.62 as his ‘‘share of
the children’s activities,’’ and that the court punish him
for his contempt, ‘‘including incarceration.’’
   The court, Colin, J., scheduled a hearing on the defen-
dant’s motion for contempt. It is undisputed that the
court heard testimony and admitted exhibits over a four
day hearing that commenced on April 22, 2015.2 The
hearing concluded on November 4, 2015, and the court
issued its memorandum of decision on November 5,
2015. The relevant portions of the court’s decision pro-
vide as follows: ‘‘The defendant has failed to prove by
clear and convincing evidence that the plaintiff wilfully
and intentionally violated a clear and unambiguous
court order regarding the payment of the children’s
extracurricular activities and uninsured medical and
dental expenses. . . . As for the defendant’s claim for
nonpayment of extracurricular activity costs, the defen-
dant’s incurrence of these costs without a meaningful
prior discussion between the parties leads this court
to conclude that the expenses were not reasonably
incurred under the facts and circumstances of this
case.’’ (Citation omitted.)
   The defendant, a self-represented party, filed this
appeal from the postjudgment ruling on December 14,
2015, and she challenges the court’s determination that
the extracurricular expenses were unreasonably
incurred. The trial court file reflects that the transcript
order for the appeal, signed by the defendant on Decem-
ber 14, 2015, placed an order for ‘‘[the] [e]ntire tran-
script for 7/8/15, 7/29/15, 9/9/15, 11/4/15.’’ The court
reporter’s acknowledgement of the transcript order,
filed with this court on February 8, 2016, provides a
total page estimate for three days of hearings of 445
pages. The box for an estimated number of pages for
July 29, 2015, was left blank. On August 15, 2016, the
defendant filed three transcripts for the proceedings
that had occurred on July 8, 2015, September 9, 2015,
and November 4, 2015. No transcript was filed for April
22, 2015, the first day of the hearing on the defendant’s
motion for contempt.
   The defendant filed her appellate brief with this court
on August 15, 2016. The plaintiff filed his brief on
November 14, 2016, and, as his first argument, stated
that this court should decline to review the defendant’s
claim because she failed to provide an adequate record.
Specifically, the plaintiff claimed that there were four
days of hearings and that this court had been provided
with only three of the four necessary transcripts. The
plaintiff identified the missing transcript as being the
transcript from the April 22, 2015 hearing. The defen-
dant did not file a reply brief addressing that first
argument.
   We have thoroughly reviewed the file, which contains
more than 400 filings, to determine whether the court
or the parties ever ordered a transcript of the April 22,
2015 proceedings, the first day of the hearing on the
defendant’s motion for contempt. At the July 8, 2015
hearing, the court stated that it had the April 22, 2015
transcript. The transcript in the file, however, is merely
an excerpt from the April 22, 2015 hearing that sets
forth the court’s interim orders: ‘‘I’m going to stop the
hearing and enter the following interim orders. I’ll order
a transcript of these orders. The hearing is not con-
cluded. These are only interim orders that are being
entered pursuant to the court’s inherent authority to
control its docket and to manage its proceedings. And
the purpose of this order is to give me the information
that I need to appropriately decide the motion for con-
tempt.’’ (Emphasis added.)
  Following a discussion of preliminary matters on July
8, 2015, the parties were ready to proceed with their
evidence. The court stated: ‘‘We left off with [the defen-
dant] on the witness stand I believe. They’re in cross-
examination if I’m not mistaken. Is that correct?’’ The
parties confirmed that the plaintiff’s counsel had been
cross-examining the defendant at the time the hearing
had been stopped. Neither the excerpt from the April
22, 2015 hearing nor the transcript of the July 8, 2015
hearing discloses at what point the court stopped the
hearing and entered interim orders. We do know that
the defendant already had completed her direct testi-
mony and was being cross-examined, and the list of
exhibits shows that a few exhibits had been admitted
by the court on April 22, 2015.
   The lack of a full transcript from the April 22, 2015
hearing precludes our review of the defendant’s claim
on appeal. In its memorandum of decision, the trial
court stated: ‘‘As for the defendant’s claim for nonpay-
ment of extracurricular activity costs, the defendant’s
incurrence of these costs without a meaningful prior
discussion between the parties leads this court to con-
clude that the expenses were not reasonably incurred
under the facts and circumstances of this case.’’
(Emphasis added.) What is reasonable under the cir-
cumstances is clearly an issue of fact. The court’s deci-
sion provides no further explanation of what facts and
circumstances the court relied on in reaching its conclu-
sion. We do not have the defendant’s testimony on
direct examination or cross-examination from the April
22, 2015 hearing.
   Judge Gordon’s June 4, 2008 dissolution order, at
issue in this case, also had been the subject of several
prior disagreements and motions by the parties. It is
possible that, in connection with the present motion
for contempt, there had been testimony as to previous
interactions between the parties relative to the chil-
dren’s extracurricular expenses. There may have been
testimony as to how the parties had been interpreting
the language ‘‘extracurricular summer camp and les-
sons’’ in the June 4, 2008 order.3 Simply put, we do not
know what was discussed, and we will not speculate
as to the substance of the defendant’s testimony.
   Practice Book § 61-10 (a) provides: ‘‘It is the responsi-
bility of the appellant to provide an adequate record
for review. The appellant shall determine whether the
entire record is complete, correct and otherwise per-
fected for presentation on appeal.’’ ‘‘The general pur-
pose of [the relevant] rules of practice . . . [requiring
the appellant to provide a sufficient record] is to ensure
that there is a trial court record that is adequate for an
informed appellate review of the various claims pre-
sented by the parties.’’ (Internal quotation marks omit-
ted.) State v. Donald, 325 Conn. 346, 353–54, 157 A.3d
1134 (2017).
  In Crelan v. Crelan, 124 Conn. App. 567, 571–72, 5
A.3d 572 (2010), this court determined that the plaintiff
had provided an inadequate record for review because
she had filed a transcript of the court’s oral ruling and
nothing else. In that case, the plaintiff only provided a
transcript of the court’s oral judgment rendered on the
day following the trial, and never requested or provided
a transcript of the prior day’s proceedings. Id., 571. We
concluded: ‘‘Under these circumstances, [w]e, there-
fore, are left to surmise or speculate as to the existence
of a factual predicate for the trial court’s rulings. Our
role is not to guess at possibilities, but to review claims
based on a complete factual record developed by a
trial court. . . . Without the necessary factual and legal
conclusions furnished by the trial court, any decision
made by us respecting the plaintiff’s claims would be
entirely speculative. . . . As it is not the function of
this court to find facts, we decline to review this claim.’’
(Citations omitted; emphasis added; internal quotation
marks omitted.) Id., 571–72.
  So too, in the present case, we are lacking a complete
record of the trial court proceedings. The hearing was
held over four days, but the defendant has provided
only three days of transcripts. Accordingly, we decline
to review the defendant’s claim on appeal.
      The judgment is affirmed.
  1
     We also note that, to the extent the defendant has attempted to raise a
legal question as to whether the language of the order at issue can be
construed to require consultation before extracurricular expenses can be
incurred, we decline to review such claim because it was inadequately
briefed. The defendant failed to provide this court with an analysis as to
the meaning and construction of the order in the dissolution judgment,
including citations to relevant case law regarding interpretation of a
court’s judgment.
   ‘‘It is well settled that [w]e are not required to review claims that are
inadequately briefed. . . . We consistently have held that [a]nalysis, rather
than mere abstract assertion, is required in order to avoid abandoning an
issue by failure to brief the issue properly. . . . [F]or this court judiciously
and efficiently to consider claims of error raised on appeal . . . the parties
must clearly and fully set forth their arguments in their briefs. We do not
reverse the judgment of a trial court on the basis of challenges to its rulings
that have not been adequately briefed. . . . The parties may not merely
cite a legal principle without analyzing the relationship between the facts
of the case and the law cited. . . . [A]ssignments of error which are merely
mentioned but not briefed beyond a statement of the claim will be deemed
abandoned and will not be reviewed by this court.’’ (Internal quotation
marks omitted.) Pryor v. Pryor, 162 Conn. App. 451, 458, 133 A.3d 463 (2016).
   2
     On July 8, 2015, the second day of the hearing, the court stated: ‘‘So this
is a continuation that started on April 22, 2015, on the defendant’s motion
for contempt, motion number 409. We started the hearing. I stopped the
hearing and ordered some documentation to be provided and exchanged
to hopefully make this a more efficient process.’’
   On September 9, 2015, the third day of the hearing, the court stated: ‘‘By
my notes, this is the third day of a hearing on the defendant’s motion for
contempt, motion number 409, which was dated October 7, 2014. The first
day was April 22, and the second day was July 8.’’
   On November 4, 2015, the final day of the hearing, the court stated: ‘‘So
this is day four of our hearing on motion number 409, the defendant’s motion
for contempt, which started on April 22, then to July 8, then to September 9.’’
   3
     At oral argument before this court, the defendant stated that the order
related to all of the children’s extracurricular activities. The plaintiff argued
it applied solely to expenses for summer camp and lessons. It appears
that Judge Gordon’s order may not have been clear and unambiguous to
the parties.